COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ex parte Jaime Alexander Blanco

Appellate case number:      01-17-00383-CR

Trial court case number:    96-DCR-027953

Trial court:                240th District Court of Fort Bend County

        This Court’s August 22, 2017 Order of Continuing Abatement had abated and
remanded this case for the district court to enter a signed certification of appellant’s right
to appeal the order on writ of habeas corpus and motion to set aside the plea agreement,
signed on May 25, 2017. On October 5, 2017, the district clerk filed a third supplemental
clerk’s record with an affidavit of the deputy clerk stating that the district court had not
yet signed the proposed certification. Then on October 10, 2017, the district clerk filed a
fourth supplemental clerk’s record including, among other things, the trial court’s signed
certification stating that appellant has a right to appeal, which complies with this Court’s
August 22, 2017 Order. The records are now complete.

       Accordingly, the Clerk of this Court is directed to REINSTATE this case. After a
review of the records, the Court determines that it does not desire briefing. See TEX. R.
APP. P. 31.1.


       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                   
Date: October 17, 2017